DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to because the black and white photos make the drawing difficult to see minor details of the invention, specifically figures 4-10 In addition, none of these figures have reference characters. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  the term “patients” should be changed to --patient--.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 positively claims a human patient.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 6295987 issued to Parker.



Regarding claim 1,
	Parker discloses a positioning device (Parker: Abstract: “A medical limb rest…”) comprising: a cross member (Parker: FIG. 5 (120)) having a top edge, a bottom edge, a first side edge and a second side edge; (Parker: see annotated figure below) a first side member attaching at the first side edge and extending away from a first face of the cross member (Parker: FIG. 5 (122)) a second side member attaching at the second side edge and extending away from the first face of the cross member; (Parker: FIG. 5 (121)) a first leg attaching to the first side edge and extending downwards beyond the bottom edge, (Parker: slot (136) at the first side edge is used to accommodate leg (142) which has a truss (146)) a second leg attaching to the second side edge and extending downwards beyond the bottom edge, (Parker: slot (137) at the second side edge is used to accommodate leg (144) via truss (147)) wherein the cross member, the first side member and the second side member define a cavity sized to accommodate a patient’s arms. (Parker: FIG. 5 shows a cavity in the center of the cross member that is capable of accommodating a limb of a patient see abstract of Parker)

	

    PNG
    media_image1.png
    540
    628
    media_image1.png
    Greyscale


Regarding claim 2,
	Parker discloses the postioning device of claim 1, further comprising first and second clamps, wherein the first and second clamps are sized and shaped to clamp to the first and second legs. (Parker: FIG. 5 (136, 137) act as clamps for truss (147) to clamp the legs (142) and (144) to the edges of the cross member (121))



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of European Patent No. 0481761 issued to Lamond.

Regarding claim 3,
	Parker discloses the positioning device of claim 1, wherein further comprising at least one arm cradle and shaped to position the arms of a patient between the first side member and the second side member. 
	Parker does not appear to disclose wherein further comprising at least one arm cradle and shaped to position the arms of a patient between the first side member and the second side member.
	However, Lamond discloses wherein further comprising at least one arm cradle and shaped to position the arms of a patient between the first side member and the second side member. (Lamond: FIG. 1 shows securing member (32) which may be interpreted as an arm cradle positioned between two side members (24) and (26))
	It would have been obvious for one having ordinary skill in the art to modify the device of Parker to have at least one arm cradle shaped to position the arms of a patient as taught by Lamond since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the cradle members to “move or deform outwardly away from the patient as the device is applied to conform to the size of the patient and ensure that the patient is centered within the treatment device” (Lamond: Abstract) in which one of ordinary skill in the art would have recognized as a predictable result.
	
Regarding claim 6,
	The Parker/Lamond combination discloses the positioning device of claim 3, wherein the at least one arm cradle comprises foam material. (Lamond: See claim 4)



Allowable Subject Matter
	Claims 4-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 13 are allowed.
Claim 12 is objected to (see claim objections above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673